MEMORANDUM ***
Amarjit Singh petitions for review of the Board of Immigration Appeals’s dismissal of his asylum, withholding of removal, and Convention Against Torture claims. The immigration judge pretermitted Singh’s asylum claim as untimely without exceptional circumstances and denied his withholding of removal and Convention Against Torture claims as not credible. The Board of Immigration Appeals adopted the immigration judge’s finding of facts, affirmed the immigration judge’s decision, and dismissed Singh’s appeal. This court lacks jurisdiction to review the Board of Immigration Appeals’s dismissal of an appeal of an asylum application as untimely without exceptional circumstances,1 and sufficient evidence supports the immigration judge’s adverse credibility determination.
The petition is DENIED.

 xhiS disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. 8U.S.C. § 1158(a)(3).